 

 

Case 3:20-cv-00029-DHB-BKE Document 13 Filed 05/18/20 Page 1of1

=f

S. pIST! 1
v. AUGUSTA DIV.

IN THE UNITED STATES DISTRICT COOH AY 19 PH 42h

FOR THE SOUTHERN DISTRICT OF GEORGIA
cLERK_—sb.ttdea
DUBLIN DIVISION SG. BIST. OF A.

RAKEIM JAQUIN HILLSMAN,
Plaintiff,

Vv. CV 320-029
WHEELER CORRECTIONAL FACILITY;
CORE CIVIC; VANCE LAUGHIN;
PITTMAN HERMAN; GABNALLE GRIE;
and JENNY WILLIAM,

ee ee ee ee a

Defendants.

ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DENIES Plaintiff’s request to proceed in forma pauperis, (doc. no. 2), and DISMISSES this
action without prejudice. If Plaintiff wishes to proceed with the claims raised in this lawsuit,
he must initiate a new lawsuit, which would require submission of a new complaint. See
Dupree v. Palmer, 284 F.3d [BP 6 (11th Cir. 2002).

SO ORDERED this /B °C

 

 

UNITED S ware DISTRICT “JUDGE”

 
